UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4493


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARL ARMSTEAD JEFFERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cr-00221-HEH-1)


Submitted:   September 2, 2011           Decided:   September 13, 2011


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Grossman, CROWGEY, GROSSMAN & CASSIS, Richmond,
Virginia, for Appellant.      Neil H. MacBride, United States
Attorney, Michael A. Jagels, Special Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Carl Armstead Jefferson was convicted of one count of

possession with intent to distribute cocaine base, in violation

of 21 U.S.C. § 841 (2006), and one count of possession of a

firearm by a felon, in violation of 18 U.S.C. § 922(g) (2006).

On   appeal,       he    claims    the    district    court     erred     by   admitting

evidence of the cocaine base when the chain of custody was not

established.        We affirm.

             Under Fed. R. Evid. 901, the admission of an exhibit

must be preceded by “evidence sufficient to support a finding

that the matter in question is what its proponent claims.”                          This

rule    is   not    intended       to    be   “iron-clad”     and   is    satisfied   by

“sufficient proof that the evidence is what it purports to be

and has not been altered in any material respect[.]”                              United

States v. Ricco, 52 F.3d 58, 61-62 (4th Cir. 1995).                        The rule is

not intended to require exclusion of real evidence based on a

missing link in its custody.                  Id.   The ultimate question focuses

on     “whether         the    authentication       testimony       was   sufficiently

complete so as to convince the court that it is improbable that

the original item had been exchanged with another or otherwise

tampered with.”               United States v. Howard-Arias, 679 F.2d 363,

366 (4th Cir. 1982).              Resolution of a chain of custody question

rests with the sound discretion of the trial judge.                            Ricco, 52

F.3d at 61.

                                               2
            Jefferson        acknowledges           that        under      this       court’s

existing law, the cocaine base was admissible.                                He contends,

however, that had he been tried in a Virginia state court, the

evidence would have most likely not been admissible.                                He urges

this     court     to   adopt        Virginia’s         stricter        rules       regarding

establishing the chain of custody.

            This court has set forth the applicable law in this

circuit regarding chain of custody issues.                        It is axiomatic that

a panel of this court may not overrule the holding of a prior

panel.     See United States v. Collins, 415 F.3d 304, 311 (4th

Cir. 2005).         “[O]ur Constitution establishes a system of dual

sovereignty       between    the     States      and      the   Federal       Government.”

Gregory v. Ashcroft, 501 U.S. 452, 457 (1991).                           “Foremost among

the    prerogatives     of    sovereignty          is    the    power    to     create      and

enforce a criminal code.”                  Heath v. Alabama, 474 U.S. 82, 93

(2006).     “Because crime is traditionally viewed as an offense

against     the     sovereignty        of    the        government,      the        power   of

punishment       appertains     to    sovereignty,          and    may     be   exercised,

whenever the sovereign has a right to act, as incidental to his

constitutional powers[.]”              United States v. Alvarado, 440 F.3d

191, 197 (4th Cir. 2006) (internal quotation marks and citation

omitted).         Furthermore,       the    district       court    does      not    have   an

inherent power “to develop rules that circumvent or conflict



                                             3
with    the   Federal    Rules   of   Criminal     Procedure.”         Carlisle   v.

United States, 517 U.S. 416, 426 (1996).

              The    district    court   was    without      authority    to    adopt

Virginia’s rules applicable to establishing the chain of custody

of controlled substances in criminal prosecutions.                     The district

court    properly      recognized     that     under   the    holdings     of    this

circuit, the chain of custody was sufficiently established and

the challenged evidence was admissible.

              Accordingly, we affirm the judgment of conviction.                  We

dispense      with    oral   argument     because      the     facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         4